Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 and 12/07/2021 have been fully considered but they are not persuasive. 
Applicant argues independent claim 1 recites the limitation “probabilistically estimating by a data processor, for each road user of the set of road users, a belief state for each time step of a plurality of successive subsequent time steps, each belief state comprising a set of alternative states and corresponding probabilities, each alternative state including a speed and a position, by using the dynamic behavioral model assigned to each road user of the set of road users, probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step, to estimate a probability of an action from a set of alternative actions for each road user of the set of road users at the preceding time step, and then calculating each alternative state resulting from each action of the set of alternative subsequent actions for the corresponding road user” and in particular, the claim recites the belief state of each road user for each time step is estimated using a dynamic model probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step. 
Applicant argues that it was admitted in an Office Action that Liu does not disclose the step of estimating the probability of each action from a set of alternative subsequent actions for each road user of the set of road users is carried out using a dynamic behavioral model taking into account at least a 
However, the world models of Kalik show dynamic models of the environment ([0030]), which incorporate estimation ([0022]) and uncertainty ([0032]). As uncertainty is present in the system, there must be at least some level of a probability distribution in the first place. Nonetheless, the referenced claim limitation calls for more than just an occupancy probability distribution, but probability weighting according to an occupancy probability distribution. Kalik also teaches a collision distribution based on multiplying the two or three dimensional probability distributions of paths of the vehicle and paths of objects ([0063]), which weights the collision distribution based on path overlap probabilities, which are occupancy probabilities and the paths themselves are based on the world model ([0022], [0028], [0029]). Therefore, even if the world model did not incorporate a probability distribution, the collision distribution unquestionably does. 
As such, this limitation is taught by the combination of Liu and Kalik, this argument is unpersuasive, and rejections have been updated to account for this newly amended limitation. 
Applicant argues that Liu also does not disclose in [0067] that the segmented cones are generated using a behavioral model assigned to each road user but instead that the models are selected for specialized assessors, whereas the segmented cones are generated during the preliminary 
However, paragraph [0067] states that the models are selected for behavior of the principals, which are either the own vehicle or objects in the surrounding environment and the models are sorted by the principal assessors for use by the specialized assessors. This paragraph clearly teaches that one model of a library of dynamic behavior models is assigned to each of principal, which is the set of road users. As the models further refine the segmented cones, despite their initial generation by preliminary assessors, the specialized assessors adjust the generation of the segmented cones. See, for example, paragraph [0141] which discusses the further refinements of the segmented cones based on the models and specialized assessors. 
As such, the segmented cones do include a dynamic behavioral model and this argument is unpersuasive. 
Applicant further argues that unlike the belief states of the claimed invention, the segmented cones of Liu do not include speeds and corresponding probabilities for each time step, and are instead explicitly defined in [0081] as being a region defined in three dimensional space x, y, t, which means for each time step, the cone only comprises alternative positions in the X-Y plane, but not speeds or probabilities. Further, that a probability distribution of each segmented cone is not disclosed, but rather a risk of collision is determined based on overlapping area, which is imperfect and would imply a uniform probability of each principal being present at each point of the area covered by the segmented cone at that time step. 
As stated in the Advisory Action mailed 10/21/2021 and not discussed in subsequent remarks by the Applicant, Liu teaches in paragraph [0100] the segmented cones are based upon the current location and velocity of all principals, and as such, the segmented cones must include a representation of speed. Further, as the cones are defined in position and time dimensions, and difference in position across a 
As such, the segmented cones of Liu do include speed, not just position, and a probability distribution, and therefore this argument is unpersuasive. 
Applicant further argues Kalik does not disclose or suggest probability weighting, as required by the claim. 
However, Kalik teaches a probability distribution of a path of a vehicle or objects may be in two or three dimensions, and a collision distribution may be determined based on multiplying the probabilities that the vehicle and object will be in the same space ([0063]). This weights the distribution of the collision probabilities based on the positions and actions of the vehicle and objects, and, as this is based on the world model and the world model is based at least in part on a previous world model, also incorporates a preceding time step.
As such, Kalik does disclose probability weighting, and this argument is unpersuasive.
Applicant argues that independent claim 13, while different in scope, recites similar features and therefore shares similar arguments as independent claim 1. 
This argument is unpersuasive for at least the same reasons as given above. 
Applicant argues because of the above alleged deficiencies, the dependent claims are also allowable. 
This argument too is unpersuasive for at least the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20080312830) in view of Kalik (US 20080084283).
In regards to claim 1, Liu teaches a driving assistance method for a road vehicle (Fig 3, Fig 12), the driving assistance method comprising the steps of: 
detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of the set of road users, a current state including a current speed and a current position; ([0049], [0071] at step 302, vehicle system receives sensor data that can detect other approaching principals. [0093] the current state of the principal includes the principal's location and velocity.)
assigning a dynamic behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users, wherein said dynamic behavioral model has at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned; ([0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models. [0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned.)
probabilistically estimating by a data processor, for each road user of the set of road users, a belief state for each time step of a plurality of successive subsequent time steps, each belief state comprising a set of alternative states and corresponding probabilities, each alternative state including a speed and a position, by using the dynamic behavioral model assigned to each road user of the set of road users, and then calculating each alternative state resulting from each action of the set of 
determining a risk of collision of the road vehicle with a road user of the set of road users, based on the probabilistically estimated belief state of each road user of the set of road users at a time step of the plurality of successive subsequent time steps; ([0101] at step 1210, if preliminary assessed risk is sufficiently high, system triggers secondary assessment. This must happen at a time step of the plurality of successive subsequent time steps.) and 
outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0104] once risk is assessed, if sufficiently high can output a warning.)
Liu does not teach:
probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step, to estimate a probability of an action from a set of alternative actions for each road user of the set of road users at the preceding time step, 
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029]). Kalik also teaches the probability distribution of a path of a vehicle or objects may be in two or three dimensions, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik, such that the method includes steps of determining current and past world models, and a collision probability distribution weighted based on occupancy, which would then be used to further assess the behavior of the own vehicle and other objects in the environment by further refining the alternative states of the vehicle and objects through the segmented cones generated using the preliminary and specialized assessors of Liu.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

In regards to claim 7, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the at least one dynamic feature comprises a time-headway and/or a time-to-collision between the road user to which the dynamic behavioral model is assigned and another road user. ([0144] model specifies the driver's mental state including how the driver acts based on the surrounding environment. One of ordinary skill in the art would have recognized this includes an estimate of the time-to-collision, as people are able to estimate how likely they are to collide into a vehicle and brake based on that estimation and this is a model of how attentive to the environment the driver is acting.)

In regards to claim 8, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the dynamic behavioral model is a dynamic behavioral model learned from observed road user behavior using a machine learning algorithm. ([0145] system may be independent of training information or statistical learning and training data may instead be used to improve the models. A statistical learning model using training data is a type of machine learning algorithm.)

In regards to claim 9, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein each behavioral model of the finite plurality of behavioral models is associated with a cost function for calculating a cost of a subsequent action from a current state, and wherein the probability of an action from a set of alternative subsequent actions for a given road user is estimated as one minus the ratio of a cost of the action to the sum total of costs of the set of alternative subsequent actions, according to the cost function associated with a behavioral model assigned to the given road user. ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. For example, [0150] a relaxed slotcar model predicts the vehicle follows the path of the road but may deviate from the path, but a deviation may include a potential for collision. Further, [0153] an alertness model may tend towards the driver becoming more alert or less alert depending on the determined initial state, which changes their probabilities for taking any given action, and is therefore associated with a cost function as well. [0155] a rational decision model may weigh a drivers likelihood of making a correct driving maneuver versus incorrect driving maneuver, which is another cost function. Further, if the method takes into account all possible options a vehicle may take, then the cost of any single action must be equal to one minus the cost of the given action divided by the overall cost in order to satisfy the 

In regards to claim 10, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the traffic scene comprises a multi-lane road, and the set of alternative subsequent actions for each road user of the set of road users comprises lane and/or speed changes. ([0155] model may include predicting the driver of a principal will step on the brake or take a correct maneuvering action. Additionally, model may predict driver will step on the gas pedal or make an incorrect maneuver. This is a speed change. Further, one of ordinary skill would have recognized that, as no road is specified, a multi-lane road is equally valid as a single lane road to the teachings of Liu, and that a maneuvering action may include a lane change.)

In regards to claim 11, Liu, as modified by Kalik, teaches the driving assistance method of claim 1, wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users is carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states. ([0148] model is selected based on principal's previous states.)

In regards to claim 13, Liu teaches a driving assistance system for a road vehicle (Fig 23, [0049] system on a vehicle), the driving assistance system comprising: 
a sensor set for detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of said set of road users, a current state including a current speed and a current position; ([0049] vehicle is equipped with a number of sensors that can detect other approaching principals, which are other traffic participants. [0063] sensing and communication mechanism 202 feeds 
a data storage device for a database comprising a finite plurality of behavioral models; ([0224] storage device 2308 stores programs and applications for collision warning system. One of ordinary skill would have understood the models are stored in the storage device as well and may be included in the applications and programs.)
a data processor, connected to the sensor set and to the data storage device, for assigning a dynamic behavioral model, from among the finite plurality of behavioral models, to each road user of the set of road users, wherein said dynamic behavioral model has at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned, probabilistically estimating, for each road user of the set of road users, a belief state for each time step of a plurality of successive subsequent time steps, said belief state comprising a set of alternative states and corresponding probabilities, each alternative state including a speed and a position, each belief state being probabilistically estimated by using the dynamic behavioral model assigned to each road user of the set of road users, and then calculating each alternative state resulting from each action of the set of alternative subsequent actions for the corresponding road user, and determining a risk of collision of the road vehicle with a road user of said set of road users, based on the probabilistically estimated belief state of each road user of the set of road users at a time step of the plurality of successive subsequent time steps; ([0224] processor 2304. [0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models. [0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned. [0100] segmented cones are generated for each principal  
an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0049] warning system includes a projection mechanism that can project visual warnings onto the windshield 100.)
Liu does not teach: 
probability-weighted according to an occupancy probability distribution calculated on the basis of belief states of the set of road users for a preceding time step, to estimate a probability of an action from a set of alternative actions for each road user of the set of road users at the preceding time step,
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029]). Kalik also teaches the probability distribution of a path of a vehicle or objects may be in two or three dimensions, and a collision distribution may be determined based on multiplying the probabilities that the vehicle and object will be in the same space ([0063]). This weights the distribution of the collision probabilities based on the positions and actions of the vehicle and objects, and, as the world model is based at least in part on a previous world model, also incorporates a preceding time step. 

The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

In regards to claim 14, Liu, as modified by Kalik, teaches a road vehicle comprising a driving assistance system according to claim 13. ([0203] part of a system that attempts to assist the driver.)

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik, in further view of knowledge common in the art and common sense.
In regards to claim 6, Liu, as modified by Kalik, teaches the driving assistance method of claim 1.
Liu also teaches preliminary assessment determines a basis for which scenarios deserve specialized assessment, which is prioritizing the road users before further determining the probability of each action ([0108]). Further, before carrying out analysis, preliminary assessment may be prioritized based on how close the principal is ([0126]).
Liu, as modified by Kalik, does not teach:
comprising a step of sorting the set of road users by order of decreasing driving priority, before the step of estimating a probability of each action from a set of alternative subsequent actions, which is 
However one of ordinary skill in the art would have understood that a vehicle will likely prioritize analyzing closer vehicles over farther vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating teachings common in the art, such that the method includes a step of prioritizing determining information about and probabilities associated with principals closer to the primary principal before the probability of actions of each principal is determined.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, a vehicle nearby may interact with an own vehicle sooner than a vehicle farther away, and thus processing should likely focus on the closer vehicle first to ensure safety.

In regards to claim 12, Kalik teaches each model may be used to assess estimates of the position of an object, which may include a probability ([0022]). These estimates are used to build a current world model, which is then compared with a previous world model ([0028], [0029]). This aggregates the probabilities of prior trajectories of the road user by comparing them with current predictions.
Further, one of ordinary skill in the art would have recognized the highest probability option should be selected as it is the most likely and most reliable option.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu, as already modified by Kalik, by further incorporating the teachings of Kalik and knowledge common in the art, such that the method includes steps of assessing the position of each object through each model, comparing these assessments to a previous world model, and selecting the highest probability model for potential further analysis.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilarski et al. (US 20170329332) teaches a system and method for controlling a vehicle based on probabilistic behavior models of objects in the environment of the vehicle.
Kinda et al. (US 20100106418) teaches a system and method that estimates vehicle travel paths and predicts the traffic environment.
Simon et al. (US 20060041381) teaches a system and method that predicts the probability of a collision between a vehicle and another object within a predefined region.
Post et al. (US 20180077524) teaches prioritizing transmission to nearby vehicles predicted to interfere with the host vehicle.
Lo (US 20090112462) teaches forming a list prioritizing maneuver actions closer to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661